Exhibit 10.2

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Fifth Amendment to Employment Agreement is made and entered into as of
January 1, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Jose Luis Laparte (“Executive”).

Recitals

 

A) On June 3, 2004 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) Said Employment Agreement has been amended on four prior occasions;

 

C) Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

Agreement

 

  1. Section 2.1 of the Agreement which currently provides:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $370,800 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2007, to provide as follows:

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $382,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

  2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE     EMPLOYER     PRICESMART, INC. Jose Luis Laparte     By:  

 

 

    Name:   Robert M. Gans     Its:   Executive Vice President